DETAILED ACTION

Status of Claims
Claims 1, 4, 6-9, 11, 12, 14, 15, 17, 19, and 20 have been amended in the response received 10/13/2021.
No claims have been canceled in the response received 10/13/2021.
Np claims are new in the response received 10/13/2021.
Accordingly, claims 1-20 are pending.
Claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 14 recites: “wherein the system is not engaged in the action by the user to execute the prospective purchase.” A review of the disclosure does not reveal how the system is not engaged in the action by the user to execute the prospective purchase. It is thereby considered to be new matter.
Paragraph [0049] of the specification provides an example of a conversation between the system and the user in which the user has selected a particular movie to rent and the system provides feedback stating that the user will not like the movie. Rather than the system not being engaged in the user action, the opposite appears to be true. Under broadest reasonable 
As such, the subject matter of the claim, recited above, does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize the claimed lack of engagement by the system as being what the Applicant adequately described as the invention or what the Applicant actually had possession of at the time of the invention. A review of the disclosure does not describe how the system is not engaged in the action by the user to execute a prospective purchase. Applicant’s failure to disclose this process raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). 








	




	
	
	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites: “wherein the system is not engaged in the action by the user to execute the prospective purchase.” The limitation renders the claim indefinite because it is unclear how the system is not engaged in the action by the user to execute the prospective purchase. Claim 1, from which claim 14 depends, claims that the system comprises an electronic device programmed to perform the step of observing an action by the user to execute the prospective purchase. Since the system of claim 1 states that the electronic device (i.e., system) observes the action, the claim has been interpreted to include that the system is engaged in the action as the system could not observe the action without being engaged in the action. As such, claim 14 is inconsistent with claim 1. Additionally, based on the example provided in paragraph [0049] of the specification, the system must be engaged in the user action in order to respond to the action. As such, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the 
For the purposes of examination the Examiner will interpret the claim to be directed to not completing the purchase of the prospective purchase. 






	




	
	
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system and media device, as claimed in claims 1 and 15, are directed to apparatuses. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of assisting a user in executing a purchase. Specifically, representative claim 1 recites the abstract idea of: 
receive an opinion from the user about a prior purchase decision via a conversation; 
observe an action by the user to execute the prospective purchase; and 
utilize the opinion to take a step to prevent the user from executing the prospective purchase.

Additionally, the recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving an opinion regarding a prior purchase decision and observing an action by the user to execute a prospective purchase are types of observations. Additionally, utilizing the user’s opinion to prevent the execution of the prospective purchase is 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as an electronic device. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., advising a user regarding a purchase) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.

Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Thus, dependent claims 2-14 are also ineligible. 
The analysis above further applies to claims 15-20. Claims 15-20 recite essentially parallel limitations to those recited in claims 1-14. Claims 15-20 differ from claims 1-14 in the type of prospective product. Specifically, claims 15-20 recite the wherein the prospective product is a media choice. Claims 15-20 recite the same abstract idea as that recited in claims 1-14. Additionally, the additional elements of a media player does not integrate the abstract idea into a practical application of the abstract idea for the same reasons as claims 1-14. Furthermore, the claims do not amount to significantly more than the abstract idea for the same rationale noted for claims 1-14. Therefore, claims 15-20 are rejected for the same rationale noted above for claims 1-14. 
	


	
	
	
	
	


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0130020 A1 (hereinafter Paolini) in view of US 2012/0253905 A1 (hereinafter Darragh).

Regarding claim 1, Paolini discloses a system comprising an electronic device programmed to assist a user in making a purchasing decision regarding a prospective purchase using the following steps, in sequence:
receive an opinion from the user about a prior purchase decision (Paolini, see at least: [0073] discloses “response history 504 may include, for example, a purchasing history, in relation to purchasing merchandise items from one or more vendors…and survey history of the consumer in filling out surveys. In addition, response history 504 may include other information indicative of previous consumer purchasing preferences and history. For example, response history 504 may include survey responses provided by a user after actually trying on a merchandise item that indicate whether the merchandise item fit the consumer as expected [i.e., opinion] based on rendered selections 110 or whether the merchandise item fit different from the expected item fit [i.e., opinion] based on rendered selections 110.”);
observe an action by the user to execute the prospective purchase (Paolini, see at least: [0070] discloses “real time selections 136 may include selections [i.e., actions] entered by a user ; and
utilize the opinion to take a step to prevent the user from executing the prospective purchase (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer and to specify the reason for the lack of fit, such as a pant leg being 1 inch too long or that for certain types of movement a pant waist for a pair of pants modeled on the consumer moves below a suggested waist line.”).
Although disclosing ascertaining a user’s opinion regarding whether or not a previously tried on item fit the way the customer expected it to fit via surveys and responses, Paolini does not explicitly disclose wherein the opinion is received via a conversation initiated by the electronic device.
However, Darragh teaches wherein an opinion is received via a conversation initiated by the electronic device (Darragh, see at least: [0050] teaches “mobile communication device 14 is also configured to receive purchasing questions from the retail shopping store 12…the retail shopping store 12 may ask the viewer/consumer of the mobile communication device 14…‘Why did you purchase this item?’,” and “such questions may be triggered dependent upon…answers to previous questions [i.e., conversation].”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein an opinion is received via a conversation initiated by the electronic device 

Regarding claim 2, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective purchase prevents the user from executing the prospective purchase (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer and to specify the reason for the lack of fit.”).

Regarding claim 3, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective purchase comprises delaying the prospective purchase (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer and to specify the reason for the lack of fit.”).

Regarding claim 5, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective purchase comprises preventing the user from making a mistaken purchase (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical .

Regarding claim 6, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the opinion is associated with a persona characteristic submitted by the user (Paolini, see at least: [0073] discloses “response history 504 may include survey responses provided by a user after actually trying on a merchandise item that indicate whether the merchandise item fit the consumer as expected based on rendered selections 110 or whether the merchandise item fit different from the expected item fit based on rendered selections 110,” wherein body size is the persona characteristic).

Regarding claim 7, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the opinion is derived at least in part from a plurality of prior purchase decisions made by the user (Paolini, see at least: [0073] discloses “response history 504 may include, for example, a purchasing history, in relation to purchasing merchandise items from one or more vendors.”).

Regarding claim 8, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Although disclosing receiving an opinion regarding a prior purchase decision, wherein the opinion is derived at least in part from the electronic device asking the user why the user made the prior purchase decision.
However, Darragh teaches wherein the opinion is derived at least in part from the electronic device asking the user why the user made the prior purchase decision (Darragh, see at least: [0050] discloses providing purchasing questions such as “Why did you purchase this item?” See also, Fig. 4, [0057]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein the prospective selection is ascertained at least in part by an unsolicited audible conversation with the user initiated by the electronic device as taught by Aubrey in the advisory system of Paolini because it would have allowed for generation of future marketing strategies and optimization of future purchases (Darragh: [0057]).

Regarding claim 10, Paolini in view of Darragh teaches the limitations of claim 6, as noted above. Paolini further discloses wherein the persona is associated with a present circumstance selected by the electronic device (Paolini, see at least: [0073] discloses “response history 504 may include survey responses provided by a user after actually trying on a merchandise item that indicate whether the merchandise item fit the consumer as expected based on rendered selections 110 or whether the merchandise item fit different from the expected item fit based on rendered selections 110,” wherein body parameter is the present circumstance).

Regarding claim 13, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective purchase further comprises consideration of a present circumstance of the user, wherein the present circumstance is selected from the list consisting of a time, a date, a location of the user, surroundings of the user, a body parameter of the user, and a persona of the user (Paolini, see at least: [0073] discloses “response history 504 may include survey responses provided by a user after actually trying on a merchandise item that indicate whether the merchandise item fit the consumer as expected based on rendered selections 110 or whether the merchandise item fit different from the expected item fit based on rendered selections 110,” wherein the present circumstance is a body parameter).

Regarding claim 14, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Paolini further discloses wherein the system is not engaged in the action by the user to execute the prospective purchase (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match…the fit preferences of the consumer and to specify the reason for the lack of fit, such as a pant leg being 1 inch too long or that for certain types of movement a pant waist for a pair of pants modeled on the consumer moves below a suggested waist line.”).






Claims 4, 9, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0130020 A1 (hereinafter Paolini) in view of US 2012/0253905 A1 (hereinafter Darragh) and US 2013/0110666 A1 (hereinafter Aubrey).

Regarding claim 4, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Although disclosing taking a step to prevent the user from purchasing an ill-fitting item by advising the customer that a product will be ill-fitting based on preferences and conversing with the user regarding purchase decisions, Paolini/Darragh does not disclose the device initiating a further conversation with the user about the prospective purchase.
However, Aubrey teaches the device initiating a further conversation with the user about the prospective purchase (Aubrey, see at least: [0068] teaches “the UIE 500 (i.e., user interactive environment) can welcome new customers…by prompting or asking specific questions regarding their fitness behavior and/or sports interests and suggest products based on the user’s answers,” wherein “the interactive retail system 200 can optionally prompt questions to the user by way of an audio system…in conjunctions with a voice recognition system.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included the device initiating a further conversation with the user about the prospective purchase as taught by Aubrey in the advisory system of Paolini/Darragh because it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Regarding claim 9, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Although disclosing advising the customer that a product will be ill-fitting based on preferences, Paolini/Darragh does not disclose wherein the prospective selection is observed at least in part by an unsolicited audible conversation with the user initiated by the electronic device.
However, Aubrey teaches wherein the prospective selection is observed at least in part by an unsolicited audible conversation with the user initiated by the electronic device (Aubrey, see at least: [0068] teaches “the UIE 500 (i.e., user interactive environment) can welcome new customers…by prompting or asking specific questions regarding their fitness behavior and/or sports interests and suggest products based on the user’s answers,” wherein “the interactive retail system 200 can optionally prompt questions to the user by way of an audio system…in conjunctions with a voice recognition system.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein the prospective selection is observed at least in part by an unsolicited audible conversation with the user initiated by the electronic device as taught by Aubrey in the advisory system of Paolini/Darragh because it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Regarding claim 15, Paolini discloses a media player operable by a human user (Paolini, see at least: Fig. 7, [0109], [0100]), comprising:
a processor configured to render a prospective item to the user (Paolini, see at least: [0086] discloses “selection rendering system 108 receives consumer representation 102 and ;
the processor further configured to receive an opinion from the user about a prior item choice (Paolini, see at least: [0073] discloses “response history 504 may include, for example, a purchasing history, in relation to purchasing merchandise items from one or more vendors…and survey history of the consumer in filling out surveys. In addition, response history 504 may include other information indicative of previous consumer purchasing preferences and history. For example, response history 504 may include survey responses provided by a user after actually trying on a merchandise item that indicate whether the merchandise item fit the consumer as expected [i.e., opinion] based on rendered selections 110 or whether the merchandise item fit different from the expected item fit [i.e., opinion] based on rendered selections 110.”);
the processor further configured to take a step to prevent the user from executing the prospective item choice (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer.”); and
wherein the step to prevent the user from executing the prospective item is derived at least in part from a comparison of the opinion and the prospective item choice (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer and to specify the reason for the lack of .
Although disclosing ascertaining a user’s opinion regarding whether or not a previously tried on item fit the way the customer expected it to fit via surveys and responses, Paolini does not explicitly disclose wherein the opinion is received via a conversation initiated by the electronic device.
However, Darragh teaches wherein an opinion is received via a conversation initiated by the electronic device (Darragh, see at least: [0050] teaches “mobile communication device 14 is also configured to receive purchasing questions from the retail shopping store 12…the retail shopping store 12 may ask the viewer/consumer of the mobile communication device 14…‘Why did you purchase this item?’,” and “such questions may be triggered dependent upon…answers to previous questions [i.e., conversation].”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein an opinion is received via a conversation initiated by the electronic device as taught by Darragh in the advisory system of Paolini because it would have allowed for generation of future marketing strategies and optimization of future purchases (Darragh: [0057]).
Additionally, although disclosing providing advice regarding an item, Paolini does not disclose wherein the item choice is a media choice.
However, Aubrey teaches assisting in the purchase of a media choice (Aubrey, see at least: [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included assisting in the purchase of a media choice as taught by Aubrey in the advice merchandise items and the claim is merely requiring a different type of item, i.e., media items. Furthermore, it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Regarding claim 17, Paolini in view of Darragh and Aubrey teaches the limitations of claim 15, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective item comprises telling the user the prospective item choice contradicts with the opinion (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match…the fit preferences of the consumer and to specify the reason for the lack of fit, such as a pant leg being 1 inch too long or that for certain types of movement a pant waist for a pair of pants modeled on the consumer moves below a suggested waist line.”).
Although Paolini discloses telling the user that the prospective merchandise item contradicts the fit preference information, Paolini does not disclose wherein the prospective item choice is a media choice and wherein the product advice is told audibly.
Additionally, Aubrey teaches wherein the prospective item choice is a media choice and wherein the media choice guidance is told audibly (Aubrey, see at least: [0068] teaches “the interactive retail system 200 can optionally prompt questions to the user by way of an audio system…in conjunctions with a voice recognition system.” [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]).
 as taught by Aubrey in the advisory system of Paolini because it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Regarding claim 18, Paolini in view of Darragh and Aubrey teaches the limitations of claim 15, as noted above. Paolini further discloses wherein the step to prevent the user from executing the prospective item choice prevents the user from executing the prospective item choice (Paolini, see at least: [0087] discloses “selection rendering system 108 may include graphical enhancement to point to portions of the rendered merchandise item that do not match the fit suggestions for the merchandise item or the fit preferences of the consumer and to specify the reason for the lack of fit.”).
Although disclosing providing advice regarding an item, Paolini does not disclose wherein the item choice is a media choice.
However, Aubrey teaches assisting in the purchase of a media choice (Aubrey, see at least: [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included assisting in the purchase of a media choice as taught by Aubrey in the advice system of Paolini because the system is already capable of providing advice on purchasing merchandise items and the claim is merely requiring a different type of item, i.e., media items. Furthermore, it would have led to better customer satisfaction and customer loyalty because it 

Regarding claim 19, Paolini in view of Darragh and Aubrey teaches the limitations of claim 15, as noted above. Although disclosing taking a step to prevent the user from purchasing an ill-fitting item by advising the customer that a product will be ill-fitting based on preferences, Paolini does not disclose the media player initiating a further conversation with the user about the prospective media choice.
Additionally, Aubrey teaches the media player initiating a further conversation with the user about the prospective media choice (Aubrey, see at least: [0068] teaches “the UIE 500 (i.e., user interactive environment) can welcome new customers…by prompting or asking specific questions regarding their fitness behavior and/or sports interests and suggest products based on the user’s answers,” wherein “the interactive retail system 200 can optionally prompt questions to the user by way of an audio system…in conjunctions with a voice recognition system.” [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included the media player initiating a further conversation with the user about the prospective media choice as taught by Aubrey in the advisory system of Paolini because it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0130020 A1 (hereinafter Paolini) in view of US 2012/0253905 A1 (hereinafter Darragh) and further in view of US 2012/0158482 A1 (hereinafter Paradise).

Regarding claim 11, Paolini in view of Darragh teaches the limitations of claim 1, as noted above. Although disclosing receiving an opinion regarding a prior purchase decision, Paolini does not disclose wherein the step of receiving the rationale information from the user comprises a comparison of a first and second prior purchase decision by the user and asking the user about the comparison.
However, Paradise teaches wherein the step of receiving the rationale information from the user comprises a comparison of a first and second prior purchase decision by the user and asking the user about the comparison (Paradise, see at least: [0044] teaches “the user may be sent a survey asking why she did not complete the purchase, what product she purchased instead of the non-purchase item.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein the step of receiving the rationale information from the user comprises a comparison of a first and second prior purchase decision by the user and asking the user about the comparison as taught by Paradise in the advisory system of Paolini/Darragh because it would have enhanced the direct sales and marketing efforts of the retail establishments as well as provided insights into purchased trends (Paradise: [0044]).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0130020 A1 (hereinafter Paolini) in view of US 2012/0253905 A1 (hereinafter Darragh) and further in view of US 2011/0258086 A1 (hereinafter Stein).

Regarding claim 12, Paolini in view of Darragh the limitations of claim 1, as noted above. Although disclosing taking a step to prevent the user from executing a prospective purchase, Paolini/Darragh does not teach a step of the electronic device answering a question of the user regarding the step to prevent the user from executing the prospective purchase. 
However, Stein teaches a step of the electronic device answering a question of the user regarding the step to prevent the user from executing the prospective purchase (Stein, see at least: [0150] teaches “the user then activates a module of the toolbar adapted to query one or more friends or advisors regarding one or more items,” for example, by asking “Would this look good on me?” Fig. 21 displays questions a consumer can pose such as “Do you like this item?” Fig. 22 displays a consumer asking the question “Should I buy this?”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included a step of the electronic device answering a question of the user regarding the step to prevent the user from executing the prospective purchase as taught by Stein in the advisory system of Paolini/Darragh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0130020 A1 (hereinafter Paolini) in view of US 2012/0253905 A1 (hereinafter Darragh) and further in view of US 2013/0110666 A1 (hereinafter Aubrey) and US Pat. 10,026,137 B1 (hereinafter Rosen).

Regarding claim 16, Paolini in view of Darragh and Aubrey teaches the limitations of claim 15, as noted above. Although disclosing taking a step to prevent the user from purchasing an ill-fitting item by advising the customer that a product will be ill-fitting based on preferences, Paolini does not disclose wherein the processor is further configured to receive a response from the user regarding the step to prevent the user from executing the prospective media choice.
However, Rosen teaches wherein the processor is further configured to receive a response from the user regarding the step to prevent the user from executing the prospective item choice (Rosen, see at least: Fig. 7 displays a “Red Warning Example” wherein the system provides a warning that the selected drug may have an adverse interaction with a medication the user may be taking. As displayed, the user may select a button to “Remove from cart” or a button stating that the user understands the adverse effects. See also, col. 9, ln. 66-67—col. 10, ln. 1-7).
It would have been obvious to one of ordinary skill in the art at the time of invention to have included receiving a response from the user regarding the step to prevent the user from executing the prospective item as taught by Rosen in the advisory system of Paolini/Darragh/Aubrey because it would have led to better customer satisfaction and customer safety because it would have allowed a customer to obtain appropriate products (Rosen: col. 1, ln. 24-43).
media choice (Aubrey, see at least: [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included assisting in the purchase of a media choice as taught by Aubrey in the advice system of Paolini because the system is already capable of providing advice on purchasing merchandise items and the claim is merely requiring a different type of item, i.e., media items. Furthermore, it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).

Regarding claim 20, Paolini in view of Darragh and Aubrey teaches the limitations of claim 15, as noted above. Although disclosing receiving rationale information regarding a prior purchase decision such as information regarding the fit of an item, Paolini/Aubrey/Darragh does not disclose wherein the processor is further configured to receive a persona selected by the user, and wherein the persona is associated with the opinion.
However, Rosen teaches wherein the processor is further configured to receive a persona selected by the user, and wherein the persona is associated with the opinion (Rosen, see at least: col. 2, ln. 55-58 teach “OTC purchase information may be placed on the patient’s profile and the user/purchaser will have the ability to indicate whether the prescription is for acute or chronic use.” Col. 8, ln. 26-38 teach “the patient…loads his drug, disease and other pertinent information into a patient profile in order for the drug interaction checker to perform DUR (i.e., drug utilization review) on a potential purchase.” Col. 8, ln. 39-42 teach “patient information .
It would have been obvious to one of ordinary skill in the art at the time of invention to have included wherein the processor is further configured to receive a persona selected by the user, and wherein the persona is associated with the opinion as taught by Rosen in the advisory system of Paolini/Darragh/Aubrey because it would have led to better customer satisfaction and customer safety because it would have allowed a customer to obtain appropriate products (Rosen: col. 1, ln. 24-43).
Additionally, Aubrey teaches assisting in the purchase of a media choice (Aubrey, see at least: [0070] teaches “customer services herein can further provide information on products, news, and other topics, as well as music and game interactions.” See also, [0008]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included assisting in the purchase of a media choice as taught by Aubrey in the advice system of Paolini because the system is already capable of providing advice on purchasing merchandise items and the claim is merely requiring a different type of item, i.e., media items. Furthermore, it would have led to better customer satisfaction and customer loyalty because it would have allowed businesses to have identified the needs of the customers and provided suggestions to meet the customers’ needs (Aubrey: [0002]-[0003]).


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
With respect to Applicant’s arguments on pages 5-6 of the Remarks that “under the analysis dictated by BASCOM, the currently amended claims should be regarded as reciting patent eligible subject matter,” because “by taking [the claimed] steps, in that specific order, systems act on users in ways that were neither routine nor conventional as of the priority date,” the Examiner respectfully disagrees. In BASCOM, the court found that, although individually the additional elements were a generic computer, network, and Internet components that did not amount to significantly more, the non-conventional and non-generic arrangement of the various computer components for filtering internet content did amount to significantly more. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). However, in making such a determination, the court noted that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet or to perform it on a set of generic computer components.” Id. Furthermore, the court noted that the “patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.” Id. 
In contrast, Applicant’s claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of assisting a user in executing a purchase along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. Specifically, the electronic device recited in the claims, is claimed in a generic manner and merely performs generic BASCOM, Applicant’s claims do not recite a combination of components, but rather just recites a single electronic device to perform the abstract idea. In only reciting a single electronic device to perform the abstract idea, the claims do not recite a non-conventional, non-generic arrangement of various computer components as there is no arrangement of computer components. Furthermore, the single electronic device does not recite steps that are neither routine nor conventional. While the guidance aspects of the claim may arguably be unconventional, any non-routine or unconventional aspects of the claim rest only in the abstract idea. As such, unlike the claims in BASCOM, the present claim set recite ineligible subject matter. 
On pages 6-7 of the Remarks Applicant argues that “the recited subject matter does not fall within the categories specifically enumerated by 2019 PEG §I,” because “‘assisting a user in executing a purchase’ is not listed in 2019 PEG § I.b under certain methods of organizing human activity or an accompanying footnote 13,” and “is not listed in 2019 PEG § I.c under mental processes or at accompanying footnote 15.” The Examiner respectfully disagrees. Prong One of the 2019 PEG requires examiners to “(a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” In an effort to improve consistency and predictability of the determinations as to whether the identified limitations fall within the subject matter groupings, the 2019 PEG “extracts and synthesizes key concepts identified by the courts as abstract ideas.” As explained in the 2019 October Update to Subject Matter Eligibility, “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites and abstract idea and 
Specifically, the claims recite certain methods of organizing human activity because assisting a customer in executing a purchase by considering prior purchasing decisions and preventing a purchase based on a rationale information related to the prior purchase which is a sales activity. Additionally, by receiving information related to a purchase based on provided rationale information, the claimed invention is describing the management of interactions between people. The claimed limitations of also recite a mental processes because the claimed limitations can be performed in the mind. Specifically, receiving rationale information regarding a prior purchase decision and receiving a request to execute a prospective purchase are types of observations. Additionally, utilizing the rationale information to prevent the execution of the prospective purchase is a type of evaluation. Thus, the claims recite an abstract idea. 
On pages 7-8 of the Remarks Applicant argues that “the combination of recited elements in the claimed subject matter integrates the exception into a practical application,” because “the specific limitations of claim 1, recited in sequence, impose a meaningful limit on the asserted judicial exceptions.” The Examiner respectfully disagrees. A claim can demonstrate integration of an abstract idea into a practical application if the claim adds meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. MPEP 2106.05(e). The court in Diehr concluded that the additional elements amounted to meaningfully limitations because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. Diamond v. Diehr, 450 U.S. 175, 209 Alice concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment. Alice Corp. v. CLS Bank International, 573 U.S. 208, 110 USPQ2d 1976 (2014). MPEP 2106.05(e). Applicant’s claims are more similar to that of Alice. Similar to those of Alice, Applicant’s claims merely recite an electronic device which merely places the claimed abstract idea in a computing environment. Specifically, the claimed processes can be, and are frequently, performed outside of computing environments. For example, absent devices or computing networks, sales associates frequently ask a customer questions about prior purchases in order to advise the customer regarding prospective purchases. As such, the claims do not impose a meaningful limit on the asserted abstract idea. 
	
With respect to the rejections made under 35 U.S.C. 102 and 103, Applicant’s arguments have been considered and are persuasive, in part. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
Specifically, the Examiner agrees that Paolini does not disclose receiving an opinion from the user about a prior purchase via a conversation initiated by the electronic device. 
However, the Examiner maintains that Paolini discloses receiving an opinion from the user about a prior purchase. Specifically, Paolini discloses gathering responses from a user regarding a purchase history in relation to purchasing merchandise items from one or more vendors. Paolini: [0073]. In providing these responses, the user may indicate whether or not a 
With respect to Applicant’s argument on page 9 of the Remarks that “Darragh does not cure the defects of Paolini,” the Examiner disagrees. Darragh describes asking consumers questions such as “Why did you purchase this item,” wherein questions may be triggered based on answers to previous questions. Darragh: [0050]. Paragraph [0042] of the specification states that “‘conversation’ means a verbal exchange in a human language…in which there is at least a first comment, a response to the first comment, and a response to the earlier response.” Darragh is describing a “conversation” as defined by Applicant because it is providing a first comment [i.e., previous question], a response to the first comment [i.e., question such as “Why did you purchase this item?”], and a response to the earlier response [i.e., consumer’s answer to “Why did you purchase this item?”]. Therefore, while Paolini does not disclose a conversation in order to determine a user’s opinion regarding a previous purchase, Darragh does teach such features. 
On page 8 of the Remarks Applicant argues that “while Paolini teaches a system that is engaged in the act of purchasing items, i.e., the system executes purchases amended claim 14 requires the system is not engaged in the act of purchase,” and “viewed from another perspective, the system of claim 14 is not a purchase intermediary, but is instead a third party to the purchase.” It is noted that claim 14 does not include the features as described by Applicant. In particular, amended claim 14 makes no requirement that of a third party system or a requirement that the action is a purchase. Additionally, the specification makes no mention of a third-party purchaser or a lack of engagement in the purchase by the system or how the system is not engaged in the action. Furthermore, it is unclear how the system is not engaged in the action. 
In this case, claim 1 recites that the system “observe[s] an action by the user to execute the prospective purchase” and “utilize[s] the opinion to take a step to prevent the user from executing the purchase.” Since the system observes the action and then intervenes in the purchase, the system is involved or participating in the action and is therefore “engaged” in the action. Therefore, not only is claim 14 not supported and unclear, it also recites steps that are contradictory to the claim from which it depends, i.e., claim 1. As noted above, claim 14 has been interpreted to encompass the concept that the system does not complete the purchase. Paolini discloses this because it discloses that Paolini provides an indication that the item does not correspond to the fit preferences of the consumer. Paolini: [0087].

	
	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Best of the Food Apps: Honest Label (NPL) – Best of Food Apps describes a mobile app that allows a user to set up a custom list of ingredients and nutrient levels to watch out for. Then, when a user scans a product containing one of the ingredients, the app presents a warning describing that the current product contains items the user has previously listed. 
Leach (US 2008/0103913 A1) – Leach describes a system of guiding a customer through the sales of a product by asking the user questions regarding a prospective purchase and an existing situation and then providing suggested products based on the answers (Leach: abstract, Fig. 3B-3J)
Daniel (US 2013/0191242 A1) – Daniel describes a system wherein a user provides information regarding a previous purchase, such as the purchase of shoes and the size of those shoes, and the system recommends another shoe in a recommended size (e.g., target fit) based on the previous purchase (Daniel: [0029]-[0030], Fig. 2, Fig. 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625